Case 18-66451-pmb   Doc 57   Filed 01/25/19 Entered 01/25/19 11:29:24    Desc Main
                             Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: January 25, 2019
                                              _____________________________________
                                                            Paul Baisier
                                                    U.S. Bankruptcy Court Judge

  _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                              |      CASE NUMBER:
                                    |
JOSEPH BENJAMIN TAPLIN,             |      18-66451-PMB
                                    |
      Debtor.                       |      CHAPTER 13
___________________________________ | _________________________________________
                                    |
WILMINGTON SAVINGS FUND             |
SOCIETY, FSB, D/B/A CHRISTINA       |
TRUST, NOT INDIVIDUALLY BUT         |
AS TRUSTEE FOR BROUGHAM FUND |
TRUST,                              |
                                    |
      Movant,                       |      CONTESTED MATTER
v.                                  |
                                    |
JOSEPH BENJAMIN TAPLIN, Debtor |
BERNADETTE TAPLIN, Co-Debtor,       |
MELISSA J. DAVEY, Trustee,          |
                                    |
      Respondents.                  |
                                    |

       ORDER DENYING DEBTOR’S MOTION AND APPLICATION FOR
 AN EXTENSION OF TIME TO FILE INITIAL BRIEF IN DISTRICT COURT ACTION
Case 18-66451-pmb         Doc 57     Filed 01/25/19 Entered 01/25/19 11:29:24              Desc Main
                                     Document     Page 2 of 2


        On January 18, 2019, the Debtor referenced above (the “Debtor”) filed with the Court his

Motion and Application for an Extension of Time to File Appellant’s Initial Brief (the

“Motion”)(Docket No. 55). In the Motion, the Debtor asks this Court to grant an extension of time

to file his initial brief in an appeal to the United States District Court for the Northern District of

Georgia (the “District Court”), Case No. 1:19-CV-00052-WMR (See Docket No. 42)(the “District

Court Action”).

        Pursuant to Federal Rule of Bankruptcy Procedure 8011(a)(1), “[a] document required or

permitted to be filed in a district court or BAP must be filed with the clerk of that court.” Here,

the Debtor requests in the Motion an extension of time for filing a pleading in the District Court

Action. Accordingly, such a request must be brought in the District Court. See Fed.R.Bankr.P.

8013(a)(1) (“A request for an order or other relief is made by filing a motion with the district or

BAP clerk, with proof of service on the other parties to the appeal.”).

        Based upon the foregoing, the Motion is hereby DENIED without prejudice to the Debtor’s

ability to seek such relief in the District Court.

        The Clerk is directed to serve copies of this Order upon the Debtor, the Movant, counsel

for the Movant, the Chapter 13 Trustee, the United States Trustee, and any other parties served

with the Motion.

                                          [END OF DOCUMENT]




                                                     2
